Title: To Thomas Jefferson from Caesar A. Rodney, 19 June 1802
From: Rodney, Caesar A.
To: Jefferson, Thomas


            Honored & Dear Sir,Wilmington june: 19th. 1802.
            On my return last evening from Philadelphia whither I had been for a few days I had the pleasure of receiving your confidential letter of the 14th inst.:—
            On the subject of the memorials transmitted to you relative to our collector, I will candidly give you all the explanation in my power. The delicacy of my situation in this business absolutely requires that you should preserve it within your own bosom.
            I have been one of those, as I frequently mentioned to you, whilst at Washington, who on all occasions reprobated the conduct of the late administration in excluding from all office those who differed from them in political sentiment. Such being my principles & avowed opinions, I determined when the cause of virtue triumphed in your election, not to be forward in getting those in office turned out. In this resolution my Republican friends acquiesced. But a neutrality was all I intended to preserve & at the same time that I assisted in turning no person out, I was not to be understood as interfering to keep any one in office. With a single exception I have rigidly adhered to this line of conduct & in that case the solicitations of many Republicans & the unfortunate situation of the officer compelled me to deviate from my usual practice. You my dear Sir, can bear me witness that whilst at Washington I strictly adhered to those principles. I neither solicited or opposed the change of the Collector here, but merely objected to the appointment of a character which our friends so generally thought unsuitable, without attempting to recommend any other.
            I have on the occasion of the late charges agt. Mr. M’Clane upon professional principles acted as his counsel, & in that capacity have conscienciously done my duty. These are the combined reasons which place me in a delicate situation. Could I, with propriety, have told Mr. M’Clane that I was about writing to you on this subject, I should not have hesitated to mention to him that placed in the situation I am—I was about to give you a candid explanation of the business.
            I have ever had nerve enough hitherto to do any act for the benifit of the cause so near to my heart. And I should always prefer when doing any thing which might affect his tenure of office to go openly & tell him so. But I know well in your situation you often must call for confidential advice & I know also the importance at this moment that the communication to me should not on any account go further than myself nor shall it.
            Perhaps I ought to add that as I have been selected by my fellow citizens as a candidate who will if elected, support you & your measures at every risk; that should Col. M’Clane who is perhaps the most indefatiguable man in the world, thru’ any channel know of this communication (& you cannot be to cautious of every one) that it might in a very considerable degree affect my election, thwart the views of persons which I ought not to commit.
            As I have touched on this subject, I must inform you, that the matter has been sometime in suspense, whether Bayard would stand or not. He seems to have halted between two opinions. I informed him immediately on his return, that I had come to a resolution, if taken up, to stand a poll & I transmit you a paper, containing the proceedings of the Democratic delegates chosen at a meeting of the people in the several Counties, in which they have fixed on me. Indeed my fellow citizens here would never have forgiven me had I refused. And when added to their solicitations, it was requested by you “whose situation commands a view of the whole ground” I at once yeilded to that request. What the event may be when parties are so equally ballanced is uncertain. I have only one wish, that delicacy did not forbid my making the tour of the state, & addressing the people at their various public meetings. Should the opposite candidate, adopt a course of this kind, I shall not hesitate to pursue him, and to meet him on every ground.
            When the late charges were renewed agt. Mr. M’Clane, which had been made & abandoned under the former administration, those who were anxious for his removal on the manly ground of his public conduct, felt that they would only have the effect of embarrassing you. There is too much reason to believe that the real author of their renewal supposed you would at once remove him & that he had sufficient address to slip into his place however the step might affect the general cause. Your impartiality procured for Mr. M’Clane a just acquittal of those charges. Since that period the disinterested Republicans, who considered the real ground of objection, which ought to have been taken against him, & who awaited patiently the event of what has taken place, have manifested an extreme anxiety on the subject of his removal. Knowing my principles they have never called on me to act in this business. It is a service from which in obedience to my own wishes they have excused me. I have been a silent tho’ not an inatentive observer of the proceedings which have been adopted, & of the spirit which has given birth to them. It is a spirit which the Federalists now blame, but which they first breathed into the people themselves. The current runs however so very strong in this State, that in my candid opinion it cannot without manifest hazzard be resisted. You can scarcely meet any of the principal Republicans who do not express the strongest anxiety that a removal should take place. The rest are more warm. I wish it were not so. Personally I can have no desire to see any man loose his office, & particularly one who has been on intimate terms with me. But I am bound to be honest on all occasions. To you particularly Sir I owe it to be candid, on this. You ask me to inform you what his political conduct has been since the preferring of the late personal charges for our Republicans do not consider that they included any thing political, which is the course they have taken at this time. They have been encited to those proceedings by his conduct both before & since your accession to office. I am bound to say he has pursued the same course since but has acted less openly
            “Those secret enemies were worst of all
            “We fearless brav’d the cannon’s pointed ball.”
            I am sensible it must be a painful task which the Republicans of this state have imposed on you. Could any conduct of mine have prevented it, & saved you the necessity of performing a reluctant duty, I would cheerfully have done it but from the temper which seems universally to pervade our friends, I should have fallen a victim in the unequal conflict of resistance to the general wishes & will of the Republicans. The county of Kent, & particularly the leading men will be paralized, unless their remonstrances succeed, it appears to me. I hope by your wise & prudent conduct we shall be able in a little time by yeilding certain lenths to the strong impulse of the people to restrain it at a future period within due bounds. The equality of office is the just scale. Your address to the New-Haven junto precisely chalks out the true line. They ought to share no more of the loaves & fishes than their due proportion. I have on this subject published a piece in answer to the assertions of Messrs Bayard & Griswold. & we hope to give our Wilmington paper new life in the course of the summer.
            In a few days, after collecting the sentiment on the subject, I will recommend agreeably to your wishes commissioners of Bankruptcy.
            
            I shall not be able to get you two Republican lawyers. Except Mr. Read & Mr. McMullin who read with me, we have none beside myself. I will obtain you however one lawyer & three most respectable mercantile characters.
            Your measures are daily producing new converts as The people are made better acquainted with them. Rely on it however this state or any other may veer a little, our cause is as fixed as the firmament.
            Pray have you ever read “Logan’s speech” printed in a small volume called “Love & Madness” founded on the tragic story of the murder of Miss Ray by Mr. Hackat in London. This book appeared before your notes. I find it is not noticed in your appendix, but you will upon reading it see that the speech agrees verbatim with the one you published.
            With great esteem Yours Most Sincerely
            C. A. Rodney
              Tuesday Mor. June 21st.
           
            
            P.S. Having been frequently interrupted by professional intrusions, the mail passed thru’ just as I was finishing the preceding letter on saturday morning. In the afternoon I went over to new-Castle to consult our friends about their Commissioners of Bankruptcy & have delayed sealing this letter under the expectation of hearing from them but have been disappointed. As soon as I do I will transmit you the names of all of them. I fear I shall not have the pleasure of seeing you until late in August tho’ I want information on a number of points which will be important in the ensuing electioneering campaign.
            C. A. Rodney
            
          